DETAILED ACTION
Status of the Application
	Claims 26-36 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 26, 34-35, addition of claim 36, and amendment to the specification, as submitted in a communication filed on 5/24/2021 are acknowledged.
New claim 36 is directed to the elected invention. Claims 26-33 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 34-36 are at issue and are being examined herein. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The objections to the title and the specification are hereby withdrawn by virtue of Applicant’s amendments. 

Claim Objections
The previous objection of claims 34-35 due to the recitation of “(1)…(2)…(3)…..and (14)….” is hereby withdrawn by virtue of Applicant’s amendment.  
Claim 36 is objected to due to the recitation “wherein the amino  acid at the positions corresponding to position 35 of the polypeptide of SEQ ID NO: 1”.  Since there is only one position, the claim should be amended to recite “wherein the amino  acid at the position corresponding to position 35 of the polypeptide of SEQ ID NO: 1”.  

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 34-35 remain rejected and new claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 34 is indefinite in the recitation of “(xiii) a genetically modified LeuD’ subunit comprising an amino acid sequence with at least to SEQ ID NO: 2” for the following reasons.   As written, it is unclear as to what the term “with at least to SEQ ID NO: 2” means.  If the intended limitation is “with at least X% identity to SEQ ID NO: 2”, the claim should be amended accordingly.  Correction is required. 
Claim 35 is indefinite in the recitation of “(xi) a combination of…..wherein the amino acid at the position corresponding to position 31 of SEQ ID NO: 2 is substituted with and the amino acid at the position…” for the following reasons.  As written, it is unclear as to which is the amino acid that is used to replace the amino acid at the position corresponding to position 31 of SEQ ID NO: 2.  If the intended replacement amino acid is valine, the claim should be amended accordingly.  Correction is required. 
Claim 36 is indefinite in the recitation of “wherein the amino acid at the position corresponding to position 88 of the polypeptide of SEQ ID NO: 2 is replaced with alanine and serine” for the following reasons.  As written, the claim requires to replace one singe amino acid with two amino acids simultaneously, namely alanine and serine.  For examination purposes, it will be assumed that the claim recites “wherein the amino acid at the position corresponding to position 88 of the polypeptide of SEQ ID NO: 2 is replaced with alanine or serine”.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which This is a new matter rejection necessitated by amendment.
Claim 34 (part xiii) requires a combination of a native LeuC subunit and a genetically modified LeuD’ subunit that comprises a modification wherein the amino acid at the position corresponding to position 35 of SEQ ID NO: 2 is substituted with glycine.  While the Examiner has been able to find support for a genetically modified LeuD’ subunit that comprises a modification wherein the amino acid at the position corresponding to position 31 of SEQ ID NO: 2 is substituted with glycine, the Examiner has been unable to locate adequate support in the specification for a genetically modified LeuD’ subunit that comprises a modification wherein the amino acid at the position corresponding to position 35 of SEQ ID NO: 2 is substituted with glycine.   Thus, there is no indication that a combination of a native LeuC subunit and a genetically modified LeuD’ subunit that comprises a modification wherein the amino acid at the position corresponding to position 35 of SEQ ID NO: 2 is substituted with glycine was within the scope of the invention as conceived by Applicant at the time the application was filed.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claims 34-35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 34-35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (I) a protein complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, does not reasonably provide enablement for a protein complex that has isopropylmalate isomerase activity, wherein said complex comprises a structural variant of the polypeptide of SEQ ID NO: 1 having at least 85% sequence identity with the polypeptide of SEQ ID NO: 1, and a structural variant of the polypeptide of SEQ ID NO: 2 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 2, or a microorganism comprising said protein complex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
These  rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below. 
Applicant argues that the claims have been amended to recite 85% identity rather than 80%, which narrows the scope of the variants covered by the claims.  Applicant states that one of skill in the art would appreciate the scope of variants encompassed by the 85% sequence identity and appreciate that Applicant was in full possession of the invention as claimed.  Applicant further argues that the breadth of the variants encompassed by the claims is sufficiently small that one of skill in the art would be enabled to practice the claimed invention without undue experimentation. 
 Applicant’s arguments have been fully considered but not deemed persuasive to overcome the written and enablement rejections.  The Examiner acknowledges the amendments made to the claims.  However, the Examiner disagrees with Applicant’s contention that the claims as amended are adequately described or fully enabled by the teachings of the specification and/or the prior art.  While it is agreed that the scope of the variants required by the claims is narrower, a variant having 85% sequence identity to the 70/(466-70)!/70! or 7.07x10173 variants.  A similar calculation for variants of the polypeptide of SEQ ID NO: 2 having 85% sequence identity with the polypeptide of SEQ ID NO: 2 yields 201!x1931/(201-31)!/31! or 1.16x1076 variants.  As known in the art, and indicated in the specification, the desired enzymatic activity, i.e., isopropylmalate isomerase activity, requires the combination of two subunits.  The specification and the prior art are silent with regard to the structural modifications that can be made to the polypeptide of SEQ ID NO: 1 so that when combined with a structural variant of the polypeptide of SEQ ID NO: 2 having 85% sequence identity with the polypeptide of SEQ ID NO: 2, the complex can have isopropylmalate isomerase activity.  Similarly, the specification and the prior art are silent with regard to the structural modifications that can be made to the polypeptide of SEQ ID NO: 2 so that when combined with a structural variant of the polypeptide of SEQ ID NO: 1 having 85% sequence identity with the polypeptide of SEQ ID NO: 1, the complex can display isopropylmalate isomerase activity.  There is no structure/function correlation that would allow one of skill in the art to determine a priori which of the essentially infinite number of structural variants of the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 having 85% sequence identity to the polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2 can be combined to form a complex having isopropylmalate isomerase activity.  
A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 1/2, is not representative of all the members of the genus of proteins recited since there is no information as to 
With regard to enablement, it is reiterated herein that in the absence of (i) a rational and predictable scheme for selecting those variants having 85% sequence identity with the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 2 most likely to have the ability to bind to another protein and form a complex having isopropylmalate isomerase activity, and/or (ii) a correlation between structure and the recited activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones can be combined to form a protein complex with the desired enzymatic activity.  
Guo et al. (PNAS 101(25):9205-9210, 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)N x 100% where N is the number of mutations introduced.  In the instant case, if one assumes that the polypeptide of SEQ ID NO: 1 has enzymatic activity by itself, for a protein having 85% sequence identity to  SEQ ID NO: 1, N is equivalent to 70 (70= 0.15x466;  SEQ ID NO: 1=466 amino acids), and (0.66)70 X 100% or 2.33 x 10-11% of random mutants having 85% sequence identity to  SEQ ID NO: 1 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 4.28x1012 variants having 85% sequence identity to  SEQ ID NO: 1 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the species encompassed by the recited genus of proteins lack enzymatic activity.  In the instant case, one of skill in the art would have to carry an immense amount of experimentation to find a single active mutant.  Since there is an immense number of mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of 

Claim Rejections - 35 USC § 102 (AIA )

Claims 34-35 were rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sanghani et al. (WO 2015/089127 published 6/18/2015; cited in the IDS).  
In view of Applicant’s amendments to the claims that now require the isopropylmalate isomerase enzyme complex to comprise (i) a LeuC’ subunit that has one or more amino acid modifications at the positions corresponding to positions in SEQ ID NO: 1 selected from positions 35 and 411 of SEQ ID NO: 1, and/or (ii) a LeuD’ subunit that has one or more amino acid modifications at the positions corresponding to positions in SEQ ID NO: 2 selected from positions 31 and 88 of SEQ ID NO: 2, and the fact that the protein complex that has isopropylmalate isomerase taught by Sanghani et al. does not have the modifications in the LeuC’ and LeuD’ subunits at the positions required by the claims, this rejection is hereby withdrawn.

Allowable Subject Matter
A protein complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, wherein the amino acid at the position corresponding to position 35 of the polypeptide of SEQ ID NO: 1 is replaced with glycine all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, wherein the amino acid at the position corresponding to position 31 of the polypeptide of SEQ ID NO: 2 is replaced with alanine, valine or glycine, and wherein the amino acid at the position corresponding to position 88 of the polypeptide of SEQ ID NO: 2 is replaced with alanine or serine; and a microorganism that comprises a protein complex having isopropylmalate isomerase activity, wherein said complex comprises (i) a polypeptide that comprises all of SEQ ID NO: 1 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 1 selected from positions 35 and 411, wherein the amino acid at the position corresponding to position 35 of the polypeptide of SEQ ID NO: 1 is replaced with glycine or alanine, and the amino acid at the position corresponding to position 411 of the polypeptide of SEQ ID NO: 1 is replaced with valine or glycine, and (ii) a polypeptide that comprises all of SEQ ID NO: 2 except for one or more substitutions at positions corresponding to positions of SEQ ID NO: 2 selected from positions 31 and 88, wherein the amino acid at the position corresponding to position 31 of the polypeptide of SEQ ID NO: 2 is replaced with alanine, valine or glycine, and wherein the amino acid at the position corresponding to position 88 of the polypeptide of SEQ ID NO: 2 is replaced with alanine or serine, appear to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner 






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 8, 2021